Notice of Allowance

Response to Arguments

Applicant’s arguments filed on June 10, 2022, with respect to claim(s) 1 and 13 have been fully considered and are persuasive [see applicant’s arguments pg. 11].  

Drawings

Drawings filed on June 10, 2022 have been accepted.

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A data concentration unit, the unit comprising: 
a substrate, wherein the substrate includes a plurality of universal slots, and a wired communication module and a wireless communication module are inserted into the universal slots and operated; 
a data communication unit for collecting meter reading data of a plurality of customers through communications with power metering communication modems respectively connected to watt-hour meters provided for the plurality of customers; and 
a switch module selectively supplying power to communication modules included in the data communication unit in a Power of Ethernet (PoE) method according to input information, in which the switch module is designed in a modular type and inserted into a universal slot of the plurality of universal slots 
wherein the data communication unit includes the wired communication module for performing wired communication with power metering wired communication modems, and the wireless communication module for performing wireless communication with power metering wireless communication modems; and 
3the wired communication module and the wireless communication module are inserted and provided into the substrate.

3. (Currently Amended) The data concentration unit according to claim 1, wherein the wired communication module includes an HS-PLC communication module and an HPGP communication module, and at least one of the HS-PLC communication module and the HPGP communication module is selectively inserted into the substrate according to user's setting.

13. (Currently Amended) An operating method of a data concentration unit including a substrate; and a data communication unit for collecting meter reading data of a plurality of customers through communications with power metering communication modems respectively connected to watt-hour meters provided for the plurality of customers, the method comprising: 
collecting, by a processing module, the meter reading data for the plurality of customers from the power metering communication modems, in which the collecting of the meter reading data is performed by allowing the processing module to execute a software platform including an application layer, a middleware layer, wherein a middleware included in the middleware layer performs system resource management assigned to at least one application belonging to the application layer, and an operating system layer,
checking, by the middleware, a communication state between a wired communication module and [[the]] a power metering wired communication modem and a network state between a wireless communication module and [[the]] a power metering wireless communication modem; 
transmitting, by the middleware, [[the]] check results for the communication state and the network state to a remote meter reading server; and
selectively supplying power to the wired communication module and the wireless communication module in a PoE method according to input information, by a switch module designed in a modular type and inserted into the substrate.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claim 1 and 13, the claims were amended with limitations recited in claims 5 and 20 respectively and which had allowable subject matter. Therefore, claims 1 and 13 are allowed for the reasons provided for claim 5 and 20 in the office action mailed on March 15, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685